

117 HR 2592 IH: Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2592IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mrs. Murphy of Florida (for herself and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide that children who have relocated from Puerto Rico to the States are fully considered for purposes of State allotments under the English Language Acquisition grants.1.Short titleThis Act may be cited as the Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act or the ELEVATE Act.2.Treatment of Puerto Rico with respect to allotments for English Language Acquisition grants(a)Change in definitionSection 3201(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011(5)) is amended—(1)in the paragraph heading, by inserting and migrants from Puerto Rico after youth;(2)in the matter preceding subparagraph (A), by striking immigrant children and youth and inserting immigrant children and youth and migrants from Puerto Rico;(3)in subparagraph (B), by inserting in which the primary language of instruction in public elementary schools and secondary schools is English after any State; and(4)in subparagraph (C), by inserting , other than Puerto Rico, after States.(b)Conforming amendmentsPart A of title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6811 et seq.) is amended—(1)in each of sections 3102 and 3114 (20 U.S.C. 6812 and 6824), by striking immigrant children and youth each place the term appears and inserting immigrant children and youth and migrants from Puerto Rico;(2)in section 3111 (20 U.S.C. 6821)—(A)by striking immigrant children and youth each place the term appears and inserting immigrant children and youth and migrants from Puerto Rico; and(B)in subsection (c)(2)(A)(ii), by inserting and migrants after such children and youth;(3)in section 3113(b)(7) (20 U.S.C. 6823(b)(7)), by striking children and youth and inserting immigrant children and youth and migrants from Puerto Rico; and(4)in section 3115 (20 U.S.C. 6825)—(A)in the subsection heading of subsection (e), by inserting and migrants from Puerto Rico; and(B)by striking immigrant children and youth each place the term appears and inserting immigrant children and youth and migrants from Puerto Rico.(c)Effective dateThe amendments made by this section shall take effect on October 1 of the first fiscal year the begins on or after the date of enactment of this Act, except that if the application of such amendments would result in a State receiving an allotment under title III of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6801 et seq.) for such first fiscal year that is less than the allotment such State received under such title for the fiscal year preceding such first fiscal year, such amendments shall take effect on October 1 of the second fiscal year that begins on or after the date of enactment of this Act.